Citation Nr: 9904969	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-34 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include whether new and material evidence 
has been submitted to reopen the claim for service connection 
for PTSD.


REPRESENTATION

Appellant represented by:	National Veterans Legal 
Services Program


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse and L.G.


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from February 1969 to 
January 1971.  This appeal comes before the Board of 
Veterans' Appeals (Board) from a rating action from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The Board notes that claims for entitlement to service 
connection for a back condition, and clear and unmistakable 
error with the October 1985 rating decision which denied 
service connection for PTSD, have been raised.  (See 
transcript of hearing held in October 1998, p. 30.)  These 
matter are referred to the RO for further development and 
adjudication, as necessary.


REMAND

As pointed out by the appellant's representative during a 
hearing before the undersigned, held in October 1998, the 
evidence of record indicates that during a VA hospitalization 
from December 1984 to February 1985, the appellant was seen 
by the PTSD unit and that a detailed summary was prepared by 
that unit.  However, that report is not of record.  In 
addition, the appellant is in receipt of Social Security 
disability benefits; however, it is unclear whether all of 
the his Social Security records have been associated with the 
claims file.  Further, the evidence of record indicates that 
he was treated at Bridgeton Hospital in New Jersey in 1984, 
records of which hospitalization are not associated with the 
claims file.  (See statement from Dr. Rampal, dated in 
December 1984.)  The Board finds that prior to further 
consideration of the matter before us, these records should 
be obtained and associated with the claims file.


Accordingly, this claim is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain all of the appellant's 
records from the Social Security 
Administration, to include all supporting 
medical documents, and associate those 
records with the claims folder.

2.  The RO should take the necessary 
steps to obtain all of the appellant's 
hospitalization records from the VA 
hospital in Coatesville, Pennsylvania, in 
particular, his the summary report from 
the PTSD unit for the period from 
December 1984 to February 1985.

3.  The RO should take the necessary 
steps to obtain the appellant's treatment 
records from the Bridgeton Hospital in 
New Jersey.

4.  The RO should provide the appellant 
with the opportunity to submit any 
additional evidence, to include 
additional medical records (not already 
associated with the claims file) 
pertaining to treatment for PTSD.

5.  Once the above has been accomplished, 
the RO should review the evidence.  If 
additional development is necessitated by 
the newly submitted evidence, to include 
additional VA psychiatric examinations, 
and/or verification of stressors to be 
submitted to the Marine Corps, all such 
additional development should be 
accomplished.

The RO should then adjudicate the claim on appeal.  If the 
benefit remains denied, and following the usual appellate 
procedures, the claim should be returned to the Board, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


